EXHIBIT 31.3 CERTIFICATION OF PRINCIPAL EXECUTIVE OFFICER PURSUANT TO SECTION 302 OF THE SARBANES-OXLEY ACT OF 2002 I, Kevin M. Goodwin, certify that: 1. I have reviewed this Amendment No. 2 to the annual report on Form 10-K of SonoSite, Inc.; and 2. Based on my knowledge, this report does not contain any untrue statement of a material fact or omit to state a material fact necessary to make the statements made, in light of the circumstances under which such statements were made, not misleading with respect to the period covered by this report. /s/ Kevin M. Goodwin Kevin M. Goodwin President and Chief Executive Officer (Principal Executive Officer) September 1, 2011
